Exhibit 10.14 Parties of the agreements Jin Su Seo, Clavis Technologies The agreement period 2010.01.30~2011.01.29 (Extending 12 months without increasing deposit) The deposit \ 30,000,000 (separate VAT, Value-Added Tax) The rental fee \ 4,600,000/month (including management expenses) Other payment Electric charges The size of rented space 247.61m2 Contents of the contract - A lessee cannot rent out to other people some or all of the office instead of a landlord - A lessee cannot assign to other people some or all of the office instead of a landlord - Before the lease ends, a lessee has a right to negotiate with a landlord about extending the rental period and increasing rate of deposit.
